DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 34-43 of copending Application No. 16/555,902 in view of Rothberg et al. (2018/0326412).   This is a provisional nonstatutory double patenting rejection.
Regarding method claims 1-21 – Claims 1-20 of the ‘902 Application recite a method of forming an integrated device that includes the steps of forming a metal stack over a cladding layer; forming an aperture in the metal stack; forming first spacer material within the aperture; and forming a sample well by removing some of the cladding layer to extend a depth of the aperture into the cladding layer, wherein at least one portion of the first spacer material is in contact with at least one layer of the metal stack.  In addition, claims 1-20 of the ‘902 Application recite all of the features of instant claims 1-9 and 20.  Claims 1-20 of the ‘902 Application do not recite forming a functional layer for the attachment of biomolecules.  
Rothberg (‘412) teaches methods of preparing surfaces of sample wells to selectively functionalize the well and also provide an antifouling overlay (Abstract).  The embodiments of the device most relevant to the instant claims are shown in Figures 1-5 and described in Paragraphs 0044-0081.  As shown in Figures 1 and 3, Rothberg teaches integrated device (100) having a sample well.  The sample well is a small volume defined by an opening formed in a metal layer (104) and extending into a silica 
Regarding claims 10 and 11 – Rothberg (‘412) teaches a functional layer comprising biotin functional sites in Paragraphs 0018, 0029, 0080-0089.
Regarding claims 12-15 and 17 – Rothberg (‘412) recites the use of alkyne, thiol, amino, and silane linkages for biotin attachment in Paragraphs 0009-0011, 0017, 0055-0056 and 0077-0081.
Regarding claim 16 and 21 – Rothberg (‘412) teaches the use of aluminum oxide as part of an antifouling layer in Paragraph 0054.
Regarding claim 18 – Rothberg (‘412) discloses alkoxysilane chemistry to obtain selective attachment to a silica surface relative to a metal oxide in Paragraph 0055. 
Regarding claim 19 – Rothberg (‘412) teaches forming the functional layer from droplets in the Examples.

Claims 34-43 of the ‘902 Application recite an integrated device.  The device includes a cladding layer; a metal stack formed over the cladding layer and having at least one undercut region; a sample well extending through the metal stack proximate to the at least one undercut region and into the cladding layer; and a first spacer material filling the at least one undercut region. In addition claims 34-Claims 34-43 of the ‘902 Application do not recite a functional layer providing a location for attachment of a biomolecule. 
Rothberg (‘412) teaches methods of preparing surfaces of sample wells to selectively functionalize the well and also provide an antifouling overlay (Abstract).  The embodiments of the device most relevant to the instant claims are shown in Figures 1-5 and described in Paragraphs 0044-0081.  As shown in Figures 1 and 3, Rothberg teaches integrated device (100) having a sample well.  The sample well is a small volume defined by an opening formed in a metal layer (104) and extending into a silica layer (106).  The well also includes a side wall having a metal oxide coating (102) and a passivation coating (108) that may include an antifouling agent.  The bottom of the well includes a functional layer (130) for the attachment of biomolecules.  See Paragraphs 0044-0057, especially Paragraph 0048.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the functional and antifouling layer from Rothberg (‘412) with the device of claims 34-43 of the ‘902 Application.   One of ordinary skill in the art would add the steps of providing the functional and antifouling layers to the device of claims 34-43 of the ‘902 Application to provide a layer that selectively binds compounds on the bottom of the well and also a layer that actively resists binding in other areas of the well as taught by Rothberg (‘412).  Rothberg (‘412) teaches a functional layer comprising biotin functional sites in Paragraphs 0018, 0029, 0080-0089.
Regarding 26-31 – Rothberg (‘412) recites the use of alkyne, thiol, amino, and silane linkages for biotin attachment in Paragraphs 0009-0011, 0017, 0055-0056 and 0077-0081.
Regarding claims 32 and 33 – Rothberg (‘412) teaches the use of aluminum oxide as part of an antifouling layer in Paragraph 0054.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation “the SiO2 surfaces” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0350818) in view of Rothberg et al. (US 2018/0326412). Rothberg (‘818) teaches integrated devices for analyzing samples in wells and methods of making the devices. The embodiments of the device most relevant to the instant claims are shown in Figures 4-1A to 4-3, 5-1A through 5-3G, 6-1A to 6-1F, and 7-1A to 7-2B.
Regarding claims 1, 2, 21 and 22 – As shown in Figures 6-1A through 6-1F and described in Paragraphs 0210-0223, Rothberg  (‘818) teaches a method of making a device that includes the steps of: forming a sample well within a cladding layer (top cladding 6-619) of a substrate (see Figure 6-1C) ; forming a sacrificial spacer layer (spacer 6-690) over the substrate and into the sample well (see Figure 6-1D); performing a directional etch of the sacrificial spacer layer so as to form a sacrificial sidewall Rothberg (‘818) does not teach forming, over the substrate and into the sample well, a functional layer that provides a location for attachment of a biomolecule.  
Rothberg (‘412) teaches methods of preparing surfaces of sample wells to selectively functionalize the well and also provide an antifouling overlay (Abstract).  The embodiments of the device most relevant to the instant claims are shown in Figures 1-5 and described in Paragraphs 0044-0081.  As shown in Figures 1 and 3, Rothberg teaches integrated device (100) having a sample well.  The sample well is a small volume defined by an opening formed in a metal layer (104) and extending into a silica layer (106).  The well also includes a side wall having a metal oxide coating (102) and a passivation coating (108) that may include an antifouling agent.  The bottom of the well includes a functional layer (130) for the attachment of biomolecules.  See Paragraphs 0044-0057, especially Paragraph 0048.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the functional and antifouling layer from Rothberg (‘412) with the method and device of Rothberg (‘818).  Rothberg (‘818) teaches sample well having a bottom that has a different functionality as the sidewall of the well, but does not teach a functional layer that provides a location for attachment of a biomolecule. One of ordinary skill in the art would combine the functional and antifouling layers to provide a layer that selectively binds compounds on the bottom of the well and also a layer that actively resists binding in other areas of the well as taught by Rothberg (‘412). 
Regarding claim 22 – The Examiner submits the combination of Rothberg (‘818) and Rothberg (’412) does not explicitly recite a spacer material filing an undercut region of the metal layer(s). Rothberg (‘818), however, does teach selectively etching into the metal layer using a dry etching process with fluorocarbon gases in Paragraph 0215. The Examiner submits a dry etching process using In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   The prior art Rothberg (‘818) teaches a well shape having a straight side wall without an undercut portion.  See Figures 6-1A to 6-1F of Rothberg (‘818).  The Examiner submits the well shape of the instant claims having the well wall with an undercut would not perform the functions of containing materials in the well and covering the metal layer differently than the device of Rothberg (‘818) having the straight sidewall without the undercut. 
Regarding claims 3, 9, 16, 21, 25, 32 and 33 – Rothberg (‘412) teaches the use of aluminum oxide as part of an antifouling layer in Paragraph 0054. 
Regarding claim 4 – Rothberg (‘818) teaches forming a metal stack on the cladding layer (6-619), forming an aperture in the metal stack, forming the spacer layer, performing a direction etch of the spacer layer to form a sidewall spacer covering the metal stack, and then etching into the cladding layer in Figures 6-1A through 6-1F and Paragraphs 0213-0215.
Regarding claim 5 and 23 – Rothberg (‘818) teaches a metallic stack (6-620) having at least one layer containing aluminum and at least one layer containing titanium in Paragraph 0211.
Regarding claims 6 and 8 – Rothberg (‘818) teaches forming the conformal spacer layer by plasma enhanced chemical vapor deposition (PECVD) or atomic layer deposition (ALD) in Paragraph 0219. 
Regarding claims 7 and 24 – Rothberg (‘412) teaches forming the spacer layer from silicon dioxide in Paragraphs 0078-0079.
Regarding claims 10 and 11 – Rothberg (‘412) teaches a functional layer comprising biotin functional sites in Paragraphs 0018, 0029, 0080-0089.
Regarding claims 12-15, 17, 26-31 – Rothberg (‘412) recites the use of alkyne, thiol, amino, and silane linkages for biotin attachment in Paragraphs 0009-0011, 0017, 0055-0056 and 0077-0081.
Regarding claim 18 – Rothberg (‘412) discloses alkoxysilane chemistry to obtain selective attachment to a silica surface relative to a metal oxide in Paragraph 0055. 
Regarding claim 19 – Rothberg (‘412) teaches forming the functional layer from droplets in the Examples.
Regarding claim 20 – Rothberg (‘412) does not teach forming the function layer through vapor deposition, but vapor deposition of layers is taught by Rothberg (‘818).  The Examiner submits it would have been obvious to one of ordinary skill in the art to deposit layers by vapor deposition given the vapor deposition teachings of Rothberg (‘818). 
 
The applied references have a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                October 6, 2021